Citation Nr: 1147096	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  10-18 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Son



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from October 1942 to March 1946.  The Veteran died in October 1999.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  The case has been reassigned to the undersigned.  

At the September 2011 Travel Board hearing, the appellant raised the matters of entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1151 and to accrued benefits based on an earlier effective date for the grant of service connection for varicose veins of both lower extremities.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's claim for service connection for the cause of the Veteran's death was previously denied in a May 2002 Board decision, essentially based on a finding that his death-causing cardiovascular disease was unrelated to his service or a service-connected disability. 

2.  Evidence received since the May 2002 Board decision does not tend to relate the Veteran's death-causing cardiovascular disease to his service; does not relate to the unestablished fact necessary to substantiate the claim of service connection for the cause of his death; and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for the cause of the Veteran's death may not be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice in a claim to reopen must include (with some degree of specificity) notice of the basis for the prior denial of the claim, notice of the evidence and information necessary to reopen the claim, and notice of the evidence and information necessary to establish the underlying claim of service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The appellant was advised of VA's duties to notify and assist in the development of her claim.  January and March 2008 letters advised her that because there was a prior final decision in the matter, she would have to submit new and material evidence to reopen the claim; of the basis for the prior denial of her claim; and of what type of evidence would be new and material.  Furthermore, she was advised of the information required of her to enable VA to obtain evidence in support of her claim, the assistance that VA would provide to obtain evidence and information in support of her claim, and the evidence that she should submit if she did not desire VA to obtain such evidence on her behalf.  This notice, provided prior to the initial adjudication of the instant claim, was in substantial compliance with the notice requirements of the VCAA, and the guidelines of the Court regarding the specific notice required in claims to reopen.  

In compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007), the March 2008 letter provided the appellant a detailed explanation of the evidence and information required to substantiate a DIC claim based on a service-connected condition, and as noted above, the evidence required to reopen her claim.  While she was not advised of the criteria governing effective dates of awards, she is not prejudiced by such defect as effective date criteria have no significance unless service connection is allowed.  She has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  
The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  In February 2008 correspondence, the appellant indicated she would submit a private medical opinion from a cardiologist regarding her appeal.  At the September 2011 Travel Board hearing, she indicated she was unable to secure such an opinion.  The appellant has not identified any pertinent evidence that remains outstanding.  

The Board has also considered whether a VA opinion is necessary.  As there is no (new and material) evidence that the cause of the Veteran's death may be associated with an injury, disease, or event in service, referral for an opinion as to a possible relationship between the Veteran's cause of death and his service is not necessary.  Notably, in a claim to reopen, the duty to assist by obtaining a medical opinion does not attach unless the claim is indeed reopened.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA's duty to assist met.  Accordingly, the Board will address the merits of the claim.  

B. Legal Criteria, Factual Background, and Analysis

Historically, a May 2002 Board decision denied the appellant's claim of service connection for the cause of the Veteran's death based essentially on a finding that it was not shown that the cardiovascular disease that caused his death was related to his service.  That decision is final.  38 U.S.C.A. § 7104.  

Generally, when there is a final decision denying a claim for VA benefits such claim may not be reopened or allowed based solely on the evidence of record at the time of such decision.  38 U.S.C.A. §§ 7104, 7105.  However, if new and material evidence is presented or secured with respect to the claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

"New and material evidence" is defined by regulation.  38 C.F.R. § 3.156(a).  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there is a causal connection.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases (including cardiovascular disease), service connection may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (one year for cardiovascular disease).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Pertinent evidence of record at the time of the May 2002 Board decision included the Veteran's STRs, which show no complaints or findings pertaining to cardiovascular disease; an April 1990 University of Wisconsin Hospital operative report for coronary bypass grafting times two; a March 1991 Dr. J.A.F. report showing diagnoses of left inguinal hernia, diabetes mellitus, coronary artery disease, and varicose veins; records from the Monroe Clinic that included a July 1997 report noting the Veteran's past medical history was significant for angina and status post coronary bypass surgery that was supposed to be a 4-vessel, but turned out to be a 3-vessel, surgery; VA treatment records that included a September 1999 report that noted the Veteran was hospitalized for complaints of shortness of breath and leg edema for two weeks, paroxysmal nocturnal dyspnea and orthopnea; lay statements from the appellant, including a November 1999 statement that the Veteran underwent coronary bypass surgery for 3 vessels instead of 4 vessels because of his varicose veins, and that he therefore did not get well and had artery trouble that was the cause of his death; and a February 2002 assessment from Dr. E.G.P. and J.L.A. that opined other probable causes of the Veteran's death included the high probability of post-surgical pulmonary embolism from the Veteran's service-connected varicose veins, secondary to varicose vein clotting.  

The Veteran's death certificate shows that he died in October 1999.  The immediate cause of death was congestive heart failure, due to, or as a consequence of, coronary artery disease.  

Evidence received since the May 2002 Board decision consists essentially of the appellant's statements and testimony, and medication instructions for aspirin and coumadin.  

In January 2008 correspondence, the appellant argues that the Veteran's varicose veins contributed to his death because he could not get the proper exercise.  She reported the Veteran always had pain in his legs.  

At the September 2011 Travel Board hearing, the appellant testified that the Veteran could not get proper exercise due to his varicose veins in his lower extremities, and consequently his coronary arteries closed up.  

As the claim was previously denied because it was not shown that the Veteran died from a service related disability, for additional evidence received to be new and material, it must relate to this unestablished fact, i.e., it would have to show that the cause of his death was related to his service or to a service-connected disability.  

The evidence submitted by the appellant is new as it was not previously of record; however, it is not material.  Considering the additional evidence received in turn, the Board notes first that the medication instructions, while new, are not material.  It does not relate a cause of the Veteran's death to his service.  

In  statements and her testimony the appellant asserts that the Veteran's death-causing cardiovascular disease was related to his service-connected varicose veins of the lower extremities.  This is cumulative argument, and not new evidence.  The prior denial of the appellant's claim addressed and rejected this theory of entitlement.  To the extent that the appellant may be seeking to establish a nexus between the Veteran's death-causing cardiovascular disease and his death by her own opinion, such opinion is not competent evidence.  Whether or not there is a nexus between varicose veins and cardiovascular disease (and whether varicose veins may have somehow otherwise contributed to the Veteran's death are complex medical questions that are beyond the capability of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board . . .).  As the appellant is a layperson without medical training, something more than her own opinion, e.g., textual evidence or a medical opinion, is needed to make the link.  Notably, the appellant has expressed awareness of that fact; in February 2008 correspondence she indicated that she was going to provide such an opinion.  She has since indicated she was unable to obtain one.  

In summary, the Board finds that the additional evidence received since the May 2002 Board decision is either cumulative (and not new) or nonprobative (and not material).  No evidence received since the May 2002 Board decision pertains to the unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death, i.e., a nexus between his death-causing cardiovascular disease and his service or his service-connected varicose veins, or raises a reasonable possibility of substantiating the claim.  Therefore, the additional evidence received is not new and material, and the claim of service connection for the cause of the Veteran's death may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for the cause of the Veteran's death is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


